         Case 1:19-cr-00467-PKC Document 57 Filed 04/14/20 Page 1 of 1




                                                                Sentencing is adjourned from April 20
                                                                to June 23, 2020 at 11:30 a.m.
                                                                SO ORDERED.
                                          April 14, 2020        Dated: 4/14/2020

By ECF
Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

                                 United States v. Rojas,
                                  19 Cr. 467 (PKC)

Your Honor:

       I represent Jesus Rojas in the above-captioned case and I write with the consent of
the government respectfully to request an adjournment of Mr. Rojas’ sentencing, which is
presently scheduled for the coming Monday, April 20, 2020, at 2:30 pm. The parties are
available for a sentencing proceeding any time on June 15, 16, 22 (after 2:00 pm), and 23.
The reason for the request is that the present health emergency makes it unsafe for Mr.
Rojas and his family, including his mother, to travel from Pennsylvania to New York
City. This is the second request for an adjournment of the sentencing. A 30-day
adjournment was previously granted on March 16, 2020.

      Thank you for your consideration.
                                          Respectfully submitted,

                                          /s/ Benjamin Silverman
                                          Benjamin Silverman

cc: AUSA Samuel Raymond (by ECF)
    Jesus Rojas (by email)
